Case 1:20-cv-02834-FB-SMG Document 36 Filed 11/10/20 Page 1 of 2 PageID #: 500




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - - - - - - - - - - - - -X
TANYA ASAPANSA-JOHNSON
WALKER, and

CECILIA GENTILI,
                                  Plaintiffs,                      NOTICE OF APPEAL
                   v.
                                                                   Docket No.
ALEX M. AZAR, II, in his official                                  20-CV-2834 (FB) (SMG)
capacity as the Secretary of the
United States Department of Health and
Human Services, and

UNITED STATES DEPARTMENT OF
HEALTH AND HUMAN SERVICES

                                   Defendants.
- - - - - - - - - - - - - - - - - - - - - - - - - - - - -X

        Notice is hereby given that defendants Alex M. Azar, II, in his official

capacity as the Secretary of the United States Department of Health and Human

Services, and the United States Department of Health and Human Services, hereby

appeal to the United States Court of Appeals for the Second Circuit from the

memorandum and order entered in this action on October 29, 2020 (ECF # 34).

Dated: Washington, D.C.
     November 10, 2020
                                                             JEFFREY BOSSERT CLARK
                                                             Acting Assistant Attorney General

                                                             MICHELLE R. BENNETT
                                                             Assistant Director
                                                             Federal Programs Branch
Case 1:20-cv-02834-FB-SMG Document 36 Filed 11/10/20 Page 2 of 2 PageID #: 501




                                    By:   /s/ Liam C. Holland
                                          LIAM C. HOLLAND
                                          Trial Attorney
                                          U.S. Department of Justice
                                          Civil Division
                                          Federal Programs Branch
                                          P.O. Box 883, Ben Franklin Station
                                          Washington, D.C. 20009
                                          (202) 514-4964
                                          Liam.C.Holland@usdoj.gov
